Citation Nr: 1103838	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-16 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for right ear hearing loss for the appeal period prior to 
November 24, 2009.

2.  Entitlement to a disability rating in excess of 20 percent 
for right ear hearing loss for the appeal period from November 
24, 2009, to July 1, 2010.

3.  Entitlement to a disability rating in excess of 10 percent 
for right ear hearing loss for the appeal period from July 1, 
2010, including a restoration of the 20 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1964 to February 1966. 

This appeal comes to the Board of Veterans' Appeals (Board) from 
a December 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied 
the Veteran's claim for an increased rating for his service-
connected right ear hearing loss.  During the pendency of this 
appeal, the Veteran's rating for right ear hearing loss was 
increased by the December 2009 rating decision to 20 percent with 
an effective date of November 24, 2009.  Then, in the April 2010 
decision, the RO reduced the Veteran's disability rating for 
right ear hearing loss to 10 percent, effective July 1, 2010.  As 
such, an increased rating is for consideration for the entire 
period.  

The Board notes that, over the course of this appeal, the agency 
of original jurisdiction (AOJ) found that there was clear and 
unmistakable error (CUE) in the December 2009 rating decision 
which had increased the Veteran's rating to 20 percent, and 
accordingly reduced the Veteran's rating for his service-
connected right ear hearing loss to 10 percent with an effective 
date of July 1, 2010.  The reduction was proposed by means of a 
January 2010 rating decision and the reduction was implemented in 
an April 2010 rating decision.  

Although the Veteran has not specifically appealed his reduced 
rating, the Board concludes that the issue of whether the 
reduction was proper is best considered as part of the increased 
rating claim currently on appeal.  In this case, the Veteran's 
increased rating claim on appeal involves a consideration of the 
entire history of the Veteran's service-connected hearing loss 
for the appeal period, including the reduction.  As such, a 
restoration of the 20 percent evaluation is inextricably 
intertwined with the issue of an increased rating.  See Smith 
(Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (noting 
that where the facts underlying separate claims are "intimately 
connected," the interests of judicial economy and avoidance of 
piecemeal litigation require that the claims be adjudicated 
together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991) 
(issues are "inextricably intertwined" when a decision on one 
issue would have a "significant impact" on a Veteran's claim 
for the second issue).  Further, the United States Court of 
Appeals for Veterans Claims (Court) has held that a review of an 
increased rating claim may take into account varying and distinct 
disability ratings throughout the entire time period the 
increased rating claim has been pending, to account for the 
dynamic nature of the disorder at issue; it is reasonable to 
assume a rating reduction may also be considered as part of the 
staged ratings being considered.  See Hart v. Mansfield, 21 Vet. 
App. 505, 509 (2007).  Finally, the AOJ has implicitly provided 
initial consideration and subsequently reconsidered the 
reduction, such that the Veteran is not prejudiced by the lack of 
formal AOJ readjudication of his rating reduction.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the Veteran has 
been prejudiced thereby).  In fact, any additional consideration 
the Board takes with regard to his ratings reduction allows for a 
more expansive review of every possible rationale for obtaining a 
higher rating for the period on appeal.  Therefore, to give the 
Veteran every possible consideration in connection with the 
current claim the Board deems the reduction as part and parcel of 
the present appeal and will consider whether the reduction was 
proper and whether restoration of the 20 percent rating is 
warranted.  

Finally, in written correspondence in November 2010, the Veteran 
directly submitted to the Board additional evidence regarding the 
severity of his service-connected right ear hearing loss.  The 
AOJ has not considered this new evidence; however, the Veteran 
has signed a waiver of initial AOJ consideration.  See 38 C.F.R. 
§ 20.1304(c) (2010).  Thus, there is no requirement for a remand 
to the AOJ for initial consideration of the new evidence.

In May 2010, the Veteran testified before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing); a copy of 
the transcript has been associated with the record.


FINDINGS OF FACT

1.  For the period prior to November 24, 2009, the Veteran's 
service-connected right ear hearing loss was shown in October 
2007 to be manifested by Level IX hearing acuity in the right 
ear; however, the Veteran's 10 percent right ear hearing loss 
rating had been in effect for more than 20 years and was a 
protected rating at that time.  

2.  Subsequently, during the period prior to November 24, 2009, 
the Veteran's service-connected right ear hearing loss was shown 
in June 2008 to be manifested by right ear hearing loss rated at 
Level XI.  As this provided for a rating of 10 percent, the left 
ear was also for consideration, and was manifested by Level I 
hearing loss.

3.  For the period beginning November 24, 2009 to the present, 
the Veteran's service-connected right ear hearing loss disability 
was manifested by Level XI hearing loss in the right ear.  As 
this provided for a rating of 10 percent, the left ear was also 
for consideration and manifested by Level I hearing loss.

4.  In a January 2010 rating decision, the AOJ proposed to reduce 
compensation benefits from 20 percent to 10 percent for the 
Veteran's service-connected right ear hearing loss based upon a 
finding of clear and unmistakable error.  The Veteran was 
notified of this proposed reduction in January 2010; he was also 
notified that he had 30 days to request a hearing and 60 days to 
submit additional evidence.

5.  The reduction from 20 percent to 10 percent for Veteran's 
service-connected right ear hearing loss was accomplished by way 
of a rating decision issued in April 2010 and became effective 
July 1, 2010.

6.  At the time of the proposed reduction in January 2010, the 
Veteran did not manifest left ear hearing loss of Level III under 
application of Table VI; therefore, it was clear and unmistakable 
error to determine that his service-connected right ear hearing 
loss allowed for a disability rating of 20 percent.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent 
for bilateral hearing loss are not met, for the period prior to 
November 24, 2009.  38 U.S.C.A. §§ 1155, 1160(a)(3), 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.383, 
3.385, 3.951, 4.1-4.7, 4.21, 4.85, 4.86, Diagnostic Code 6100 
(2010).

2.  The criteria for a disability rating in excess of 10 percent 
for right ear hearing loss have not been met for the period 
beginning November 24, 2009.  38 U.S.C.A. §§ 1155, 1160(a)(3), 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.383, 3.385, 3.951, 4.1-4.7, 4.21, 4.85, 4.86, Diagnostic 
Code 6100 (2010).

3.  The December 2009 rating decision which granted a 20 percent 
evaluation for bilateral hearing loss disability contained clear 
and unmistakable error (CUE), and the 20 percent evaluation for 
hearing loss disability is not restored.  38 C.F.R. §§ 3.105(a), 
(e) (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of the VCAA letter from the agency 
of original jurisdiction (AOJ) to the Veteran dated in October 
2007.  That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) by:  (1) informing him about the 
information and evidence not of record that was necessary to 
substantiate his higher rating claim; (2) informing him about the 
information and evidence the VA would seek to provide; and (3) 
informing him about the information and evidence that he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

Furthermore, the October 2007 and December 2008 letters from the 
AOJ advised the Veteran of the elements of a disability rating 
and an effective date, as required by Court.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007) (Dingess).  

Concerning his claims for an increased rating for right ear 
hearing loss, in Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 
(2008), the Court held that for an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that VA notify the 
Veteran that, to substantiate a claim, the medical or lay 
evidence must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase has on 
the Veteran's employment and daily life.  The Court also required 
notice as to the requirements of the relevant Diagnostic Code.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently vacated the Court's previous 
decision in Vasquez-Flores, concluding that generic notice in 
response to a claim for an increased rating is all that is 
required.  See Vazquez Flores v. Shinseki, 580 F.3d 1270, 1277-78 
(Fed. Cir. 2009).

The Veteran was provided with general notice as to the 
requirements for an increased rating in the October 2007 notice 
letter.  Furthermore, the Veteran has submitted evidence to the 
VA which shows that he is aware of the general criteria for 
proving a claim for an increased rating.  See the Veteran's July 
2007 claim, October 2008 notice of disagreement (NOD), April 2009 
substantive appeal (VA Form 9), and statements provided at the 
May 2010 Board hearing; see also the statements submitted by the 
Veteran's spouse in December 2008 and daughter in January 2009.  
Finally, the December 2007, December 2009, and April 2010 rating 
decisions, the notice letter of December 2008, as well as the 
March 2009 statement of the case (SOC), the December 2009 
supplemental SOC (SSOC), and the January 2010 proposed rating 
decision, have all provided the Veteran with a review of the 
specific criteria which have been used to decide the Veteran's 
rating.  Given this record, any error in notice has been in the 
provision of notice in excess of what is required by the 
governing law.  Therefore, the Veteran has clearly been 
adequately informed of the evidence necessary to support his 
claims to enable his full participation in his case.  See Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006).  As such, the Board 
concludes the Veteran has been provided with all notice required.

Additionally, in this case, the procedures applicable to a 
reduction in the disability rating under 38 C.F.R. § 3.105 apply.  
The Board will discuss AOJ compliance with the requirements of 
the relevant statutes in detail below.

With regards to the timing of his VCAA notice, the Board observes 
that the AOJ issued all required VCAA notice prior to the 
December 2007 rating decision on appeal.  Mayfield v. Nicholson, 
444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 
18 Vet. App. at 120.  Thus, there is no timing error.  Finally, 
the Veteran has never alleged how any timing error or other 
notice error has prevented him from meaningfully participating in 
the adjudication of his claim.  As such, the Veteran has not 
established prejudicial error in the timing of his VCAA notice.  
See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

In addition to notification, VA is required to assist the Veteran 
in finding evidence to support his claim.  See 38 U.S.C.A. § 
5103A.  The AOJ has secured VA treatment records, and two VA 
audiometric examinations.  The Veteran has submitted personal 
statements, hearing testimony, lay statements from his spouse and 
daughter, and private treatment records.  The Veteran has not 
provided authorization for the VA to obtain any additional 
private medical records, nor has he indicated that such records 
exist.  

Regarding the Veteran's VA audiometric examinations, these 
examinations were conducted in October 2007 and November 2009.  
As such, a VA medical examination must be adequate for rating 
purposes.  See 38 C.F.R. § 4.2.  In addition, the Board notes 
that a VA medical examination must also include a "full 
description of the effects of disability upon the person's 
ordinary activity."  See Martinak v. Nicholson, 21 Vet. App. 
447, 454 (2007) (citing 38 C.F.R. § 4.10).  The October 2007 VA 
audiometric examination considered, the effects of the Veteran's 
hearing loss on his employment and daily living by noting the 
situations of greatest difficulty.  Further, the November 2009 VA 
audiometric examination also expressly considered the effects of 
the Veteran's hearing loss on his occupation and daily 
activities.  Therefore, the VA audiometric examinations have 
adequately reviewed the Veteran's hearing loss disability 
currently at issue.  

Clarification of the Private Treatment Examinations Submitted by 
the Veteran

The Board further notes that the Veteran has submitted additional 
private treatment records dated in June 2008 and June 2010.  
These records are presented primarily in graphic form, further 
they do not contain the results of Maryland CNC scores as 
required for review of hearing loss disabilities under 38 C.F.R. 
§ 4.85.  The Board acknowledges the Court's recent decision in 
Savage v. Shinseki, 24 Vet. App. 124 (2010), wherein the Court 
held that in some instances the VA has a duty to request 
clarification of an examination report, limited to instances 
where the information was "relevant, factual, and objective."  
In explaining these three factors, the Court noted that "when VA 
concludes that a private medical report is unclear or 
insufficient in some way, and it reasonably appears that a 
request for clarification... could provide relevant information 
that is otherwise not in the record and cannot be obtained some 
other way...  the Board must either seek clarification from the 
private examiner or clearly and adequately explain why such 
clarification is unreasonable."  Id. at 135.  In concluding that 
the Board should have remanded the case at issue, the Court noted 
the private treatment records could answer specifically what type 
of speech discrimination score had been applied (an objective 
fact), and also that there was an extensive period of time 
wherein no VA audiometric examination had been conducted such 
that the only evidence available for a substantial period were 
the private treatment records, a period during which staged 
ratings may have been applicable.  Id. at 136.  

In this case, the Board finds that the record presented does not 
require a remand for clarification, despite the fact that the 
private treatment records do not present a complete record for 
review of the Veteran's hearing loss.  Both the June 2008 and the 
June 2010 private treatment records indicate that some form of 
speech discrimination test was conducted, without showing that 
this was conducted utilizing a Maryland CNC test as indicated by 
38 C.F.R. § 4.85, or providing any relationship between the 
results found to a Maryland CNC test.  However, the Board notes 
that the June 2008 examination was provided about seven months 
after the October 2007 VA medical examination, and the June 2010 
examination was provided about seven months after the November 
2009 VA audiometric examination.  As such, the VA audiometric 
examinations were conducted within a year of the private 
treatment records provided, such that roughly contemporaneous 
record provides adequate documentation of the Veteran's hearing 
loss disability in accordance with the requirements of 38 C.F.R. 
§ 4.85.  Therefore, the relevant information is already of record 
from the VA audiometric examination such that a remand for 
clarification is unnecessary.  In regards to the Veteran's left 
ear hearing loss evaluation at the time of the June 2008 
examination, the Board has applied the later November 2009 
results, to the Veteran's benefit as related in the disability 
rating below.  In addition, regarding the November 2009 VA 
medical examination, and the June 2010 private treatment record, 
a comparison of the results of the left ear hearing loss puretone 
thresholds (the right ear being already provided the maximum 
rating available) produces the following results:



HERTZ 


1000
2000
3000
4000
LEFT
(November 
2009 VA 
examinatio
n)

20
35
65
70
LEFT
(June 2010 
private 
examinatio
n)

35
35
60
65

The November 2009 VA audiometric examination produces a puretone 
average of 47.5, and the June 2010 produces an average of 48.75.  
This shows only a minor variation between the results of the two 
examinations where they are comparable.  Further, the slight 
increase evidence notably does not affect any result under 
application of Table VI.  38 C.F.R. § 4.85, Diagnostic Code 6100.  
Furthermore, the Veteran provided subsequent hearing testimony to 
the Board in May 2010, wherein he did not indicate that his left 
ear hearing loss had increased subsequent to the November 2009 
examination.  See the hearing transcript pg. 12-13.  Finally, the 
Board notes that at his hearing (see the hearing transcript pg. 
8), and, as noted above, in his November 2010 statement, the 
Veteran has indicated his desire that the Board proceed to 
adjudicate his claims on the evidence of record.  

Therefore, with contemporaneous and adequate VA audiometric 
examinations with no evidence of a subsequent increase in the 
Veteran's disability, as well as the Veteran's clear intent that 
the Board review the Veteran's claim on the evidence currently of 
record and with no evidence of subsequently increased hearing 
loss, the Board concludes that a remand to the AOJ for a request 
for clarification of the examinations from the private physicians 
is not necessary under the guidance provided by the Court in 
Savage v. Shinseki, 24 Vet. App. 124.



Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the history of his disability in reaching its 
decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the present 
level of disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, the Court recently held VA's 
determination of the "present level" of a disability may result 
in a conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period the 
increased rating claim has been pending.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  That is to say, the Board must consider 
whether there have been times when his disabilities have been 
more severe than at others.  The relevant temporal focus for 
adjudicating the level of disability of an increased rating claim 
is from the time period one year before the claim was filed (in 
this case, July 2006) until VA makes a final decision on the 
claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  

Evaluations of unilateral hearing loss range from non-compensable 
to 10 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in conjunction 
with the average hearing threshold, as measured by pure tone 
audiometric tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  The Rating Schedule establishes 11 
auditory acuity Levels, designated from Level I for essentially 
normal hearing acuity through Level XI for profound deafness.  In 
situations where service connection has been granted only for 
hearing loss involving one ear, and the veteran does not have 
total deafness in both ears, the hearing acuity of the 
nonservice-connected ear is considered to be normal.  38 U.S.C.A. 
§ 1160(a)(3); 38 C.F.R. §§ 3.383(a)(3), 4.14, 4.85(f).  In such 
situations, a maximum 10 percent evaluation is assignable for 
hearing loss when the service-connected ear is at Levels X or XI.  
38 C.F.R. § 4.85, Diagnostic Code 6100.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination) is used to determine a Roman numeral designation 
(I through XI) for hearing impairment based on a combination of 
the percent of speech discrimination (horizontal rows) and the 
puretone threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone average intersect.  38 C.F.R. 
§ 4.85(b).  The puretone threshold average is the sum of the 
puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, 
divided by 4.  This average is used in all cases to determine the 
Roman numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).

Under 38 C.F.R. § 4.85, Table VIa (Numeric Designation of Hearing 
Impairment Based Only on Puretone Threshold Average) is used to 
determine a Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average.

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, the 
nonservice-connected ear will be assigned a Roman Numeral 
designation for hearing impairment of I, subject to the 
provisions of 38 C.F.R § 3.383.  38 C.F.R. § 4.85(f).

Under 38 C.F.R. § 4.85, Table VII (Percentage Evaluations for 
Hearing Impairment), the percentage evaluation is determined by 
combining the Roman numeral designations for hearing impairment 
of each ear.  The horizontal rows represent the ear having the 
better hearing and the vertical columns the ear having worse 
hearing.  The percentage evaluation is located at the point where 
the row and column intersect.  38 C.F.R. § 4.85(e).

In essence, defective hearing is rated on the basis of a 
mechanical application of the rating criteria.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Analysis- Higher Disability Rating for Service-Connected Right 
Ear Hearing Loss prior to November 24, 2009

Service connection was granted for the Veteran's right ear 
hearing loss and assigned a 10 percent rating under 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 in October 1966.  The Veteran 
requested an increased rating for his service-connected right ear 
hearing loss in July 2007.  Effective November 24, 2009 (the date 
of a VA examination), the Veteran's disability was increased to 
20 percent disabling under the same diagnostic code in a December 
2009 rating decision.  

As addressed in the introduction, subsequent to the appeal, the 
AOJ proposed a reduction of the Veteran's right ear hearing loss 
evaluation to 10 percent, as the AOJ found that it had improperly 
applied the rating criteria to the Veteran's claim, thereby 
committing clear and unmistakable error under 38 C.F.R. 
§ 3.105(e).  The reduction to a 10 percent rating was implemented 
by an April 2010 decision, and became effective July 1, 2010.  As 
such, the Veteran currently seeks a rating in excess of 10 
percent for the period prior to November 24, 2009, a rating in 
excess of 20 percent from November 24, 2009, to July 1, 2010, and 
a rating in excess of 10 percent from July 1, 2010.  In granting 
the Veteran an increased rating effective November 24, 2009, and 
subsequently reducing this rating, the AOJ has effectively staged 
the ratings for the Veteran's service-connected right ear hearing 
loss for the appeal period.  Hart, supra.  

The Veteran was provided with a VA audiometric examination in 
October 2007.  At that time, the Veteran's puretone thresholds 
for the right ear, in decibels, were as follows:

HERTZ 


1000
2000
3000
4000
RIGHT

70
80
110
110

The average puretone threshold was 92.5 in the right ear.  Speech 
audiometry revealed speech recognition ability of 84 percent in 
the right ear.  

Under 38 C.F.R. § 4.86(a), when the puretone threshold at each of 
the specified frequencies is 55 or more, as is the case here, the 
reviewer is to consider either Table VI or VIa, whichever results 
in a higher rating.  As such, application of Table VI to the 
Veteran's right ear results in a Roman Numeral of IV.  
Application of Table VIa results in Roman Numeral IX.  Clearly, 
Table VIa results in a higher numeral such that Table VIa and the 
resulting Roman Numeral IX is appropriate.  

Under 38 C.F.R. § 4.85(f), when one ear is service connected, the 
nonservice-connected ear is given a Roman Numeral of I.  Applying 
these values to Table VII, the Board finds that the Veteran's 
hearing loss would properly be evaluated as noncompensable under 
38 C.F.R. § 4.85, Diagnostic Code 6100.

As the Veteran is only service-connected for his right ear 
hearing loss, the Board must also consider whether 38 U.S.C.A. § 
1160(a)(3); 38 C.F.R. § 3.383 for paired organs apply to his 
hearing loss disability.  Under 38 U.S.C.A. § 1160(a)(3); 
38 C.F.R. § 3.383(a)(3), compensation is payable for the combined 
service connected disabilities for the ears, as if both 
conditions were service-connected, if there is:  hearing 
impairment that is compensable to a degree of 10 percent or more 
for the service-connected ear and hearing impairment that meets 
38 C.F.R. § 3.385 for the nonservice-connected ear.  As such, for 
the VA to consider the Veteran's hearing loss in both ears when 
awarding service connection, the Veteran's service-connected ear 
must allow for a disability rating of 10 percent or more under 
direct application of 38 C.F.R. § 4.85.  Applying the results of 
the October 2007 VA audiology examination to 38 C.F.R. §§ 4.85, 
the right ear hearing loss is rated as noncompensable, clearly 
less than 10 percent.  Therefore, the provisions of 38 C.F.R. 
§ 3.383 do not apply and the Veteran's nonservice-connected left 
ear hearing loss may not be considered when rating the Veteran's 
claim.  

As such, the results of the October 2007 VA audiometric 
examination show that the Veteran's right ear hearing loss 
produces a noncompensable rating; however, the Veteran's right 
ear hearing loss has been rated at 10 percent from the October 
1966 decision.  This rating has remained unchanged since then.  
Since the 10 percent rating has been in effect for more than 20 
years, a rating of 10 percent is protected, by law, against 
reduction.  See 38 C.F.R. § 3.951.  Therefore, the 10 percent 
disability rating stands.

The Board notes that the Veteran has submitted a private 
treatment record dated in June 2008.  This record also contains 
an audiometric rating of the Veteran's hearing loss.  However, 
these audiometric tests are presented without a finding provided 
regarding the Veteran's speech discrimination, or any indication 
that such a test was performed, as required by 38 C.F.R. § 4.85 
(requiring a speech discrimination score found by applying the 
Maryland CNC speech discrimination test, with certain 
exceptions).  However, as the results of the October 2007 VA 
audiometric examination allowed the Board to consider the 
Veteran's right ear hearing loss under Table VIa which only 
requires the puretone threshold found, the Board will consider 
the evidence presented by the June 2008 private treatment record, 
which revealed the following:

HERTZ 


1000
2000
3000
4000
RIGHT

110
110
110
110

The average puretone threshold was 110 in the right ear, also 
clearly showing that table VIa may be applied under 38 C.F.R. 
§ 4.86(a).  Application of Table VIa results in Roman Numeral XI, 
the maximum allowable.  Under 38 C.F.R. § 4.85(f), when one ear 
is service connected, the nonservice-connected ear is given a 
Roman Numeral of I.  Applying these values to Table VII, the 
Board finds that the June 2008 examination shows that the 
Veteran's right ear hearing loss would properly be rated at 10 
percent.  

However, applying the provisions of 38 U.S.C.A. § 1160(a)(3); 
38 C.F.R. § 3.383(a)(3), to the results of the June 2008 private 
treatment record under 38 C.F.R. § 4.85, the right ear hearing 
loss is rated at 10 percent.  Further, under 38 C.F.R. 
§ 3.383(a)(3), for the Veteran's left ear to be considered, the 
left ear must also meet the criteria for hearing loss as defined 
under 38 C.F.R. § 3.385.  Impaired hearing will be considered a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.  Considering this, the June 2008 
private audiology examination revealed the following bilateral 
hearing loss according to the requirements of 38 C.F.R. § 3.385.

HERTZ

500
1000
2000
3000
4000
LEFT
20
30
25
60
65

As such, with the June 2008 audiometric examination showing at 
least two auditory thresholds above 40 for the left ear, this 
examination shows that the Veteran exhibited left ear hearing 
loss at the time of the June 2008 examination.  

Therefore, the provisions of 38 C.F.R. § 3.383 apply and the 
Veteran's nonservice-connected left ear hearing loss must also be 
considered when rating the Veteran's right ear hearing loss 
disability.  However, the June 2008 private examination does not 
provide a speech discrimination score for the Veteran's left ear, 
nor did the examiner indicate a reason that this was not 
feasible, and the scores do not allow for consideration of Table 
VIa under 38 C.F.R. § 4.86(a).  As such, the June 2008 private 
examination is inadequate to rate the Veteran, through no direct 
fault of the Veteran.  

In this instance, the Board is presented with a situation where 
the Veteran's left ear hearing loss may be considered, but the 
contemporaneous examination is not complete within the 
requirements of the rating criteria.  However, the Board also 
notes that the subsequent VA audiometric examination of November 
2009 presents similar results in terms of the puretone thresholds 
found, which the Board concludes may be an indication that the 
Veteran's left ear hearing loss remained consistently severe 
during the appeal period.  A comparison of the two results 
reveals the following:

HERTZ 


1000
2000
3000
4000
LEFT EAR 
(June 2008 
private 
examinatio
n)

20
25
60
65
LEFT EAR
(November 
2009 VA 
examinatio
n)

20
35
65
70

In fact, the Veteran's November 2009 VA audiometric examination 
shows an increase in the left ear thresholds found, such that the 
Veteran is clearly advantaged by the consideration of the latter 
audiometric examination which shows an increase in his left ear 
hearing loss.  Therefore, to accord the Veteran the benefit of 
the doubt under 38 C.F.R. §§ 4.2, 4.3, and in consideration of 
the likelihood that the Veteran's left ear hearing loss increased 
and did not decrease in severity during the appeal period, the 
Board will consider the results of the November 2009 VA 
audiometric examination regarding the left ear as the best 
evidence of record regarding the level of left ear hearing loss 
disability at the time this became relevant for rating his 
service-connected right ear hearing loss.  At the least, this 
provides the broadest possible interpretation of the applicable 
statutes, and allows for consideration of the Veteran's left ear 
hearing loss, resulting in no prejudice to the Veteran.  

At the time of the November 2009 VA audiometric examination, the 
average puretone threshold was 47.5 in the left ear, with a 
speech recognition score of 98 percent.  Application of Table VI 
results in Roman Numeral of I.  Therefore, the Board concludes 
that, prior to November 24, 2009, the weight of the medical 
evidence indicates that the Veteran's left ear merited a score of 
I.

Therefore, the Veteran's right ear was awarded a Roman Numeral of 
XI, and his left ear merited a Roman Numeral of I.  Applying 
these values to Table VII, the Board finds that the Veteran's 
hearing loss continued to be properly evaluated as 10 percent 
disabling, no higher than the rating assigned for the time period 
prior to November 24, 2009.  38 C.F.R. §§  4.3.

Analysis- Higher Disability Rating for Service-Connected Right 
Ear Hearing Loss after November 24, 2009

As noted above, the Veteran was granted a 20 percent disability 
rating effective November 24, 2009 to July 1, 2010, and a 10 
percent disability rating from July 1, 2010.  These periods 
present similar issues of law and fact and will therefore be 
addressed together in the following analysis.  

The Veteran was provided with a VA audiometric examination in 
November 2009.  At that time, the Veteran's puretone thresholds 
for both ears, in decibels, were as follows:

HERTZ 

500
1000
2000
3000
4000
RIGHT

105
105
105
105
LEFT

20
35
65
70

The average puretone threshold was clearly 105 in the right ear.  
The examiner indicated that the right ear speech recognition 
ability could not be tested.  As such, the application of Table 
VIa is appropriate.  Application of Table VIa results in Roman 
Numeral XI (the maximum score available).  

Again, as the Veteran is only service-connected for his right ear 
hearing loss, the Board must consider whether 38 U.S.C.A. § 
1160(a)(3); 38 C.F.R. § 3.383 for paired organs apply to his 
hearing loss disability.  Under 38 U.S.C.A. § 1160(a)(3); 
38 C.F.R. § 3.383(a)(3), compensation is payable for the combined 
service connected disabilities for the ears, as if both 
conditions were service-connected, if there is:  hearing 
impairment that is compensable to a degree of 10 percent or more 
for the service-connected ear and hearing impairment that meets 
38 C.F.R. § 3.385 for the nonservice-connected ear.  Applying the 
results of the November 2009 VA audiometric examination to 
38 C.F.R. §§ 4.85, the Veteran's right ear hearing loss is rated 
at 10 percent.  Further, the Veteran's left ear hearing loss 
showed auditory thresholds in excess of 40 for two frequencies, 
such that the left ear must also be considered.  

At the time of the November 2009 VA audiometric examination, the 
average puretone threshold was 47.5 in the left ear, with a 
speech recognition score of 98 percent.  Therefore, once again, 
the application of Table VI to the Veteran's left November 2009 
VA audiometric examination results in Roman Numeral of I.  

The Board notes that the Veteran has submitted a private 
treatment record dated in June 2010, which contains audiometric 
ratings of the Veteran's hearing loss.  These audiometric tests 
do not show that the Veteran was provided with a speech 
discrimination score utilizing the Maryland CNC test required by 
38 C.F.R. § 4.85. This reduces the record's value in assessing 
the Veteran's right ear hearing loss at that time.  As noted 
earlier, defective hearing is rated on the basis of a mechanical 
application of the rating criteria, requiring a specific test 
under 38 C.F.R. § 4.85.  Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  However, the Board notes that the June 2010 private 
treatment record shows the following hearing thresholds:

HERTZ 


1000
2000
3000
4000
LEFT

35
35
65
65

These provide an average puretone threshold of 48.75, which is 
within one point of the results of the November 2009 examination, 
and does not affect the results under Table VI.  It is not error 
for the Board to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reasons or bases.  Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  Therefore, the Board concludes that the June 2010 
private treatment report is not adequate for rating purposes, 
except to show that the Veteran has a consistently severe history 
of hearing loss during the period after the November 24, 2009 VA 
audiometric examination, but the results do not allow for 
application of the rating criteria provided.  

Therefore, applying the results of the November 2009 VA 
audiometric examination to table VI, the Veteran's right ear was 
awarded a score of XI, and his left ear a score of I.  Applying 
these values to Table VII, the Board finds that the Veteran's 
hearing loss continued to be properly evaluated as 10 percent 
disabling.  

Therefore, the medical evidence for the appeal period shows that 
the Veteran's right ear hearing loss does not merit a rating in 
excess of 20 percent for the appeal period from November 24, 
2009, to July 1, 2010, or in excess of 10 percent after July 1, 
2010, under Diagnostic Code 6100.  38 C.F.R. §§  4.85, 4.86.  
Therefore, an increased rating for the Veteran's right ear 
hearing loss in excess of 20 percent for the period until July 1, 
2010, or in excess of 10 percent after July 1, 2010, is clearly 
inappropriate at this time.  In fact, as will be discussed in 
detail below, the determination to award a 20 percent evaluation, 
based upon the facts, was clearly and unmistakably erroneous.

Stated differently, when the facts are compared to the 
controlling regulations, the Veteran's hearing loss disability 
was never greater than 10 percent disabling in degree.  It is 
therefore axiomatic, that such findings would not warrant an 
evaluation in excess of 20 percent during the period that this 
rating was in effect.

The Board notes that the Veteran has submitted complaints 
regarding the effects of his hearing loss on his employment and 
daily life.  The Veteran has indicated that his hearing loss 
causes him to experience:  difficulty communicating with others 
requiring people repeat things said to him including difficulty 
communicating with his spouse, difficulty hearing in a work 
environment with two or more people, difficulty hearing the 
television and in public, as well as difficulty hearing (such as 
the approach of emergency vehicles or when the windows are open) 
when driving.  See the Veteran's April 2009 VA Form 9, and the 
hearing transcript pges. 3, 4, 5, 6. 11.  The Veteran's spouse 
also submitted a statement in December 2008 that his hearing loss 
had increased, which causes difficulty at work and also 
communicating.  The Veteran's daughter also submitted a statement 
in January 2009 also indicating that the Veteran's hearing loss 
affected his ability to communicate at work and socially, and 
that this has also affected his ability to drive.  The Veteran 
and his family members are competent to provide evidence 
regarding the effects of his hearing loss on his employment and 
daily life.  38 C.F.R. § 3.159(a)(2).  Further, the Veteran's 
October 2007 VA audiometric examination indicated that the 
Veteran's greatest difficulty was in hearing speech, supporting 
these contentions.  The November 2009 VA audiometric examination 
also noted that the Veteran's hearing loss had significant 
effects on his occupation causing him to be assigned to different 
duties, and difficulty locating the source of sounds.  As such, 
there is evidence of further effects caused by the Veteran's 
hearing loss.  Finally, a VA medical treatment record dated in 
October 2007 indicated that the Veteran's hearing loss showed 
improvement upon amplification, but that he will continue to have 
problems understanding speech and this would be exacerbated by 
background noise.  However, defective hearing for VA purposes is 
based on a mechanical application of the rating criteria.  See 
Lendenmann, 3 Vet. App. at 349 (1992).  Consequently, the 
preponderance of the evidence is against a rating in excess of 
the ratings awarded by the AOJ for the appeal period for the 
Veteran's service-connected right ear hearing loss.  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of those already provided by the AOJ 
for the Veteran's service-connected right ear hearing loss.  
38 C.F.R. § 4.3.  




Staged rating for Veteran's Right Ear Hearing Loss

Here, the Board finds that the AOJ awarded a 10 percent rating 
awarded prior to November 24, 2009, a 20 percent rating from 
November 24, 2009 to July 1, 2010, and a 10 percent rating after 
July 1, 2010, in effect granting "staged" ratings over the 
appeal period.  Based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether a further staged rating is appropriate.  However, in this 
case, the Board has found that the Veteran's service-connected 
right ear hearing loss has never merited a rating in excess of 10 
percent, and as discussed below, the 20 percent rating was 
granted in error.  Therefore, there is no basis to allow for an 
increase over the ratings already granted over the appeal period, 
or to "stage" his ratings any further than already provided for 
by the AOJ. 

Extra-Schedular Consideration

The Court recently clarified the steps necessary to determine 
whether referral for extraschedular consideration under 38 C.F.R. 
§ 3.321 is warranted when assigning a disability rating.  See 
Thun v. Peake, 22 Vet. App. 111, 115-116 (2008) (Thun).  First, 
the AOJ or the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and symptomatology 
and is found inadequate, the AOJ or Board must determine whether 
the Veteran's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the Rating Schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.  Id. 

As noted above, the Veteran has also presented competent and 
credible complaints regarding difficulty hearing in certain 
circumstances.  In particular, he has indicated that:  difficulty 
communicating with others requiring people repeat things said to 
him including difficulty communicating with his spouse, 
difficulty hearing in a work environment with two or more people, 
difficulty hearing the television and in public, as well as 
difficulty hearing (such as the approach of emergency vehicles or 
when the windows are open) when driving.  See the Veteran's April 
2009 VA Form 9, and the hearing transcript pges.  3, 4, 5, 6. 11.  
The Veteran's spouse also submitted a statement in December 2008 
that his hearing loss had increased, which causes difficulty at 
work and also communicating.  The Veteran's daughter also 
submitted a statement in January 2009 also indicating that the 
Veteran's hearing loss affected his ability to communicate at 
work and socially, and that this has also affected his ability to 
drive.  The Veteran and his family members are competent to 
provide evidence regarding the effects of his hearing loss on his 
employment and daily life.  38 C.F.R. § 3.159(a)(2).  The 
Veteran's October 2007 VA audiometric examination indicated that 
the Veteran's greatest difficulty was in hearing speech, further 
supporting his contentions.  In addition, the November 2009 VA 
audiometric examination noted that the Veteran's hearing loss had 
significant effects on his occupation causing him to be assigned 
to different duties, and difficulty locating the source of 
sounds.  Finally, a VA medical treatment record dated in October 
2007 indicated that the Veteran's hearing loss showed improvement 
upon amplification, but that he will continue to have problems 
understanding speech and this would be exacerbated by background 
noise.

The Board acknowledges that the rating criteria for Diagnostic 
Code 6100 do not contemplate these particular issues which are 
credibly experienced by the Veteran.  However, under Thun, the 
Board finds that this is not an adequate reason to refer the 
Veteran's claim to the Compensation and Pension Service for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b).  No evidence has been presented, such as records to 
indicate missed work, reduced hours, etc., to show that the 
Veteran's hearing loss interferes, or has interfered, directly 
with the Veteran's employment causing him to experience reduced 
income such that an extraschedular rating would be appropriate.  
In fact, the November 2009 VA audiometric examination indicated 
that the Veteran had been assigned different duties due to his 
hearing loss, implying that the Veteran has not missed work due 
to the effects of his hearing loss.  There is also no evidence of 
exceptional or unusual circumstances regarding the Veteran's 
hearing loss, such as frequent hospitalization, to suggest that 
the Veteran is not adequately compensated by the regular Rating 
Schedule.  Indeed, to the contrary, the Veteran's evaluation and 
treatment has been entirely on an outpatient basis, not as an 
inpatient.  

Generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96; see also, Bagwell 
v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Therefore, without evidence to satisfy the 
third requirement of Thun, showing marked interference with 
employment or frequent periods of hospitalization, a referral to 
the Compensation and Pension service for extra-schedular 
evaluation is not warranted.

Propriety of Reduction and Entitlement to Restoration of the 20 
Percent Disability Rating after July 1, 2010

As noted in the introduction, the Board will also consider 
whether restoration of the 20 percent evaluation is warranted.  
There is no question that a disability may be reduced; however, 
the circumstances under which rating reductions can occur are 
specifically limited and carefully circumscribed by regulations 
promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. 
App. 277, 280 (1992).  It is established that a rating may be 
reduced upon a finding of clear and unmistakable error (CUE).  38 
C.F.R. § 3.105(a).

Previous determinations that are final and binding, including 
decisions of degree of disability, will be accepted as correct in 
the absence of CUE.  38 C.F.R. § 3.105(a).  If CUE is 
established, the prior decision(s) will be reversed or amended.  
For the purpose of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision(s) had been made on the date of the reversed 
decision.  Id.  However, if the administrative error or error in 
judgment results in a reduction or severance of a benefit, 38 
C.F.R. § 3.500(b)(2) will apply except as provided in 38 C.F.R. § 
3.105(d) and (e).  38 C.F.R. § 3.105(d) applies to cases where 
service connection was severed and is not applicable to the 
present case.  However, this case does result in a reduction in 
evaluation, therefore, the provisions of 38 C.F.R. § 3.105 (e) 
are applicable.

Where the reduction in a disability rating of a service-connected 
disability or employability status is considered warranted and 
the lower disability rating would result in a reduction or 
discontinuance of compensation payments currently being made, a 
rating proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  38 C.F.R. § 
3.105(e).  The beneficiary will be notified of the contemplated 
action and furnished detailed reasons for the reduction, and will 
be given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at the 
present level.  Id.  The Veteran is also to be informed that he 
may request a predetermination hearing, provided that the request 
is received by the VA within 30 days from the date of the notice.  
If additional evidence is not received within the 60 day period 
and no hearing is requested, final rating action will be taken 
and the award will be reduced or discontinued effective the last 
day of the month in which a 60-day period from the date of notice 
to the Veteran expires.  38 C.F.R. § 3.105(e).

The law provides that where a rating reduction was made without 
observance of law, although a remand for compliance with that law 
would normally be an adequate remedy, in a rating reduction case 
the erroneous reduction must be vacated and the prior rating 
restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
When a Veteran's disability rating is reduced without following 
the applicable regulations, the reduction is void ab initio.  See 
Greyzck v. West, 12 Vet. App. 288, 292 (1999).

In certain rating reduction cases, VA benefits recipients are to 
be afforded greater protections set forth in 38 C.F.R. § 3.344.  
Under 38 C.F.R. § 3.344, ratings on account of diseases subject 
to temporary or episodic improvement will not be reduced on any 
one examination, except in those instances where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated.  See Peyton v. Derwinski, 1 
Vet. App. 282, 286- 87 (1992).  The Board notes however that at 
the time of the rating reduction the 20 percent rating for 
service-connected right ear hearing loss had been in effect for 
less than 5 years.  Thus, various provisions of 38 C.F.R. § 3.344 
pertaining to stabilization of disability ratings do not apply.

The AOJ sent the Veteran a letter in January 2010 which enclosed 
a rating decision proposing a reduction in the disability rating 
from 20 percent to 10 percent based upon a finding of CUE.  The 
January 2010 letter advised the Veteran of his rights in regards 
to this reduction.  This letter specifically indicated the 
Veteran could request a hearing within 30 days from the date of 
receipt of the letter and that he had 60 days to submit 
additional evidence.  The Veteran did not request a hearing or 
submit additional information within the time periods provided to 
challenge the rating reduction.  The Veteran subsequently 
received a rating decision dated in April 2010 implementing the 
reduction from 20 percent to 10 percent for his right ear hearing 
loss, effective July 1, 2010.  Given the above procedural 
history, the Board finds the AOJ followed the requirements of 
notifying the Veteran of the proposed reduction and advising him 
of his rights with regards to the reduction.

Having found the procedural requirements were met under 38 C.F.R. 
§ 3.105(e), the Board will consider whether the reduction was 
proper.  In this case, the reduction was not based upon a finding 
of improvement in the disability but rather was based upon a 
finding of clear and unmistakable error in the December 2009 
rating decision which had granted an increased rating to 20 
percent.  Specifically, the AOJ noted in the January 2010 rating 
decision proposing the reduction, the prior December 2009 rating 
decision erroneously awarded the Veteran's left ear a Roman 
Numeral of III instead of I.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including decisions of 
service connection and degree of disability, will be accepted as 
correct in the absence of clear and unmistakable error (CUE).  In 
order for a claim of clear and unmistakable error to be valid, 
there must have been an error in the prior adjudication of the 
claim; either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  Russell 
v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).

Clear and unmistakable error is one of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that the 
result would have been manifestly different but for the error.  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In the instant case, the AOJ discovered that the findings of the 
November 2009 VA audiometric examination had been applied, by 
awarding the Veteran a left ear Roman Numeral of III under Table 
VI, in a rating decision, and subsequently issued a rating 
decision proposing to reduce the evaluation based on CUE.

As described in detail above, generally, in evaluating hearing 
loss under 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VI 
(Numeric Designation of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination) is used to determine 
a Roman numeral designation (I through XI) for hearing impairment 
based on a combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average (vertical 
columns).  
At the time of the December 2009 rating decision, the AOJ 
considered the November 2009 VA examination.  As noted above the 
results of the November 2009 VA examination, in puretone 
thresholds for the left ear, in decibels, were as follows:

HERTZ 


1000
2000
3000
4000
LEFT

20
35
65
70

Speech audiometry revealed speech recognition ability of 98 
percent in the left ear.

As such, in the December 2009 rating decision, the AOJ 
erroneously concluded that the Veteran's left ear hearing loss 
should be awarded a numeric designation of III in the left ear.  
Under Table VII, a rating of XI in the right ear and III in the 
left ear requires the assignment of a 20 percent evaluation under 
Diagnostic Code 6100.

However, application of Table VI to the Veteran's left ear 
November 2009 examination results shows that the Veteran should 
have properly been given a Roman Numeral for his left ear of I.  
Application of this correct score under Table VII results in a 
disability rating of 10 percent.  As such, the rating decision 
which originally assigned a 20 percent evaluation was clearly and 
unmistakably in error, and restoration of the 20 percent 
evaluation is not warranted.  The statutory or regulatory 
provisions extant at the time were incorrectly applied.  

The Veteran indicated that he was not informed of the nature of 
the mistake made by the AOJ which led to his increase and 
subsequent reduction.  See the hearing transcript pg. 16.  
However, the proposed rating decision of January 2010, and the 
rating decision of April 2010, both indicated that the AOJ had 
incorrectly assigned the Veteran's left ear a Roman Numeral of 
III, when the appropriate Roman Numeral was I.  As such, these 
notifications also clearly informed the Veteran of this error, 
allowing him an adequate period to respond to this issue.

Therefore, given the facts at the time of the adjudication, under 
no circumstances could a 20 percent evaluation be assigned based 
on the facts found in December 2009.  This is the kind of error 
that is clear and unmistakable on its face.  Accordingly, 
restoration of the 20 percent evaluation after July 1, 2010, is 
denied.



ORDER

For the period prior to November 24, 2009, an evaluation in 
excess of 10 percent for the Veteran's right ear hearing loss is 
denied.

For the period dating from November 24, 2009, to July 1, 2010, an 
evaluation in excess of 20 percent for the Veteran's right ear 
hearing loss is denied.

For the period dating from July 1, 2010, an evaluation in excess 
of 10 percent for the Veteran's right ear hearing loss is denied.

Entitlement to restoration of the 20 percent evaluation for a 
right ear hearing loss disability is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


